 
Exhibit 10.6
 

 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
 
 
 
Dated: December 14, 2017
 
Warrant Number: CSW-___
 

WARRANT TO PURCHASE
COMMON STOCK
OF
QUANTRX BIOMEDICAL CORPORATION
 
This certifies that RASHBI CAPITAL GROUP, LLC, or its permitted assigns (each a
“Holder”), for value received, is entitled to purchase, at an exercise price
equal to $0.05 per share (the “Exercise Price”) from QUANTRX BIOMEDICAL
CORPORATION, a Nevada corporation (the “Company”), up to fifteen million
(15,000,000) shares of fully paid and nonassessable shares of the Company’s
Common Stock, $0.01 par value (“Common Stock”).
 
This Warrant shall be exercisable at any time from time to time from and after
the date hereof up to and including 5:00 p.m. (Pacific Time) on December 14,
2022.
 
1.           Exercise.
 
1.1           Method of Exercise. The Holder hereof may exercise this Warrant,
in whole or in part, by the surrender of this Warrant (with the Form of
Subscription attached hereto duly completed and executed) at the principal
office of the Company, and (i) by the payment to the Company of an amount of
consideration therefor equal to the Exercise Price in effect on the date of such
exercise multiplied by the number of shares of Common Stock with respect to
which this Warrant is then being exercised, payable at such Holder's election by
certified or official bank check or by wire transfer to an account designated by
the Company, or (ii) by a “cashless exercise” in accordance with Section 1.2. If
this Warrant is submitted in connection with any exercise pursuant to this
Section 1 and the number of Warrant Shares represented by this Warrant submitted
for exercise is greater than the number of Warrant Shares being acquired upon an
exercise, then the Company shall as soon as practicable and in no event later
than three (3) business days after any exercise and at its own expense, issue a
new Warrant in the same form as this Warrant representing the right to purchase
the number of Warrant Shares purchasable immediately prior to such exercise
under this Warrant, less the number of Warrant Shares with respect to which this
Warrant is exercised. Issuance of Warrant Shares shall be made without charge to
the Holder for any issue or transfer tax or other incidental expense in respect
of the issuance of such certificate, all of which taxes and expenses shall be
paid by the Company, and such Warrant Shares shall be issued in the name of the
Holder or in such name or names as may be directed by the Holder.
 
1.2           Payment of Exercise Price. The Holder may pay the Exercise Price
in immediately available funds by wire transfer to an account designated by the
Company or by certified or official bank check or, alternatively, in its sole
discretion satisfy its obligation to pay the Exercise Price through a “cashless
exercise”, in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:
 
X = Y [(A-B)/A]
 
where:
 
“X” equals the number of Warrant Shares to be issued to the Holder;
 
“Y” equals the total number of Warrant Shares with respect to which this Warrant
is being exercised;
 
“A” equals the arithmetic average of the Closing Sale Prices (defined below) of
the shares of Common Stock for the five (5) consecutive Trading Days ending on
the date immediately preceding the Exercise Date; and
 
“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.
 
 
 
 
-1-

 
 
For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the Principal Trading Market
for such security, as reported by Bloomberg Financial Markets, or, if such
Principal Trading Market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg Financial Markets, or, if no last trade price
is reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC. If the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Sale Price of such security on such date shall
be the fair market value as determined in good faith by the Board of Directors
of the Company. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.
 
1.3           Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
affiliates, and any other individuals or entities acting as a group together
with the Holder or any of the Holder’s affiliates), would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below). For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by the Holder and its affiliates shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the Holder or any of its
affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other Common Stock Equivalents) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 1.3, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules and regulations promulgated thereunder. To
the extent that the limitation contained in this Section 1.3 applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any affiliates) and of which
portion of this Warrant is exercisable shall be in the sole discretion of the
Holder, and the submission of a Form of Subscription shall be deemed to be the
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by the Holder together with any affiliates) and of which
portion of this Warrant is exercisable, in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 1.3, in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the United States Securities and Exchange
Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or its transfer agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of a Holder, the Company shall within two trading days confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.999% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this 1.3, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this Section 1.3 shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 1.3 to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.
 
 
 
 
-2-

 
 
 
2.           
Shares to be Fully Paid; Reservation of Shares. The Company covenants and agrees
that all shares of Common Stock which may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock.
 
3.           
Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
number of shares purchasable upon the exercise of this Warrant shall be subject
to adjustment from time to time upon the occurrence of certain events described
in this Section 3. Upon each adjustment of the Exercise Price, the Holder of
this Warrant shall thereafter be entitled to purchase, at the Exercise Price
resulting from such adjustment, the number of shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing the product thereof by the Exercise Price resulting from such
adjustment.
 
3.1           
Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
the Common Stock of the Company shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.
 
3.2           
Reclassification. If any reclassification of the capital stock of the Company
shall be effected in such a way that holders of Common Stock shall be entitled
to receive stock, securities, or other assets or property, then, as a condition
of such reclassification, lawful and adequate provisions shall be made whereby
the Holder hereof shall thereafter have the right to purchase and receive (in
lieu of the shares of the Common Stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby.
In any reclassification described above, appropriate provision shall be made
with respect to the rights and interests of the Holder of this Warrant to the
end that the provisions hereof (including, without limitation, provisions for
adjustments of the Exercise Price and of the number of shares purchasable and
receivable upon the exercise of this Warrant) shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.
 
3.4           
Notice of Adjustment. Upon any adjustment of the Exercise Price or any increase
or decrease in the number of shares purchasable upon the exercise of this
Warrant, the Company shall give written notice thereof, by first class mail
postage prepaid, addressed to the registered Holder of this Warrant at the
address of such Holder as shown on the books of the Company. The notice shall be
signed by the Company’s chief financial officer and shall state the Exercise
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.
 
3.5           
Other Notices. If at any time:
 
(1)           
the Company shall declare any cash dividend upon its Common Stock;
 
(2)           
there shall be a Change of Control; or
 
(3)           
there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Company;
 
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such Change of Control or dissolution, liquidation or
winding-up, and (b) in the case of any such Change of Control or dissolution,
liquidation, or winding-up, at least twenty (20) days prior written notice of
the date when the same shall take place. Any notice given in accordance with the
foregoing clause (a) shall also specify, in the case of any such dividend, the
date on which the holders of Common Stock shall be entitled thereto. Any notice
given in accordance with the foregoing clause (b) shall also specify the date on
which the holders of Common Stock shall be entitled to exchange their Common
Stock for securities or other property deliverable upon such Change of Control,
dissolution, liquidation, winding-up, or conversion, as the case may be.
 
 
 
 
-3-

 
 
 
4.           
No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company or any other matters or any
rights whatsoever as a shareholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
 
5.           
Warrants Transferable. Subject to compliance with applicable federal and state
securities laws, this Warrant and all rights hereunder may be transferred, in
whole or in part, without charge to the holder hereof (except for transfer
taxes), upon the prior written consent of the Company and, thereafter, upon
surrender of this Warrant properly endorsed and compliance with the provisions
of this Warrant. Each taker and holder of this Warrant, by taking or holding the
same, consents and agrees that this Warrant, when endorsed in blank, shall be
deemed negotiable, and that the holder hereof, when this Warrant shall have been
so endorsed, may be treated by the Company, at the Company’s option, and all
other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented by this
Warrant, or to the transfer hereof on the books of the Company and notice to the
contrary notwithstanding; but until such transfer on such books, the Company may
treat the registered owner hereof as the owner for all purposes.
 
6.           
Lost Warrants. Upon receipt of evidence reasonably satisfactory to the Company
of the loss, theft, destruction, or mutilation of this Warrant and, in the case
of any such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such Warrant, the Company, at its expense, will
make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.
 
7.           
Modification and Waiver. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder hereof. Any amendment or waiver
affected in accordance with this Section 7 shall be binding upon the Company and
the Holder.
 
8.           
Notices. All notices and other communications from the Company to the Holder, or
vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company or the Holder, as the case may
be, in writing by the Company or such holder from time to time.
 
9.           
Titles and Subtitles; Governing Law; Venue. The titles and subtitles used in
this Warrant are used for convenience only and are not to be considered in
construing or interpreting this Warrant. This Warrant is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the Company and the Holder. All disputes
and controversies arising out of or in connection with this Warrant shall be
resolved exclusively by the state and federal courts in the State of Delaware,
and each of the Company and the Holder hereto agrees to submit to the
jurisdiction of said courts and agrees that venue shall lie exclusively with
such courts.
 
10.           
Representations and Warranties. The Holder represents and warrants to the
Company and follows: The Warrant is being acquired for Holder’s own investment
portfolio and account (and not on behalf of, and without the participation of,
any other Person) with the intent of holding such Warrant for investment and
without the intent of participating, directly or indirectly, in a distribution
of the Warrant and not with a view to, or for resale in connection with, any
distribution of the Warrant or any portion thereof. Holder acknowledges that the
Warrant has not been offered to Holder by means of publicly disseminated
advertisements of sales literature. Holder is an “accredited investor” (as
defined in Rule 501 promulgated under the Securities Act) and is knowledgeable
and experienced in finance, securities and investments and has had sufficient
experience analyzing and investing in securities similar to the Warrant so as to
be capable of evaluating the merits and risks of an investment in the Warrant.
Holder is able to bear the economic risk of an investment in the Warrant. Holder
has had an opportunity to discuss the Company’s business, management, financial
affairs and the terms and conditions of the issuance of the Warrant with the
Company’s management. The foregoing, however, does not limit or modify the
representations and warranties of the Company in the Asset Purchase Agreement
entered into on the date hereof by and between the Company and Preprogen LLC or
the rights and remedies of Holder for any breach of such representations and
warranties. Holder understands that the Warrant will not have been registered
pursuant to the Securities Act or any applicable state securities laws, that the
Warrant will be characterized as “restricted securities” under federal
securities laws, and that under such laws and applicable regulations the Warrant
cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this connection, Holder represents
that it is familiar with Rule 144 promulgated under the Securities Act, as
currently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. Holder understands that no public market now exists for
the Warrant, and that the Company has made no assurances that a public market
will ever exist for the Warrant.
 
 
 
 
-4-

 
 
 
                       
11.            
Definition of Warrant Shares. For purposes of this Warrant, the following terms
shall have the following meanings:
 
“Change of Control” shall mean that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) another Person completes a purchase, tender or exchange offer that is
accepted by the holders of more than the 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), or (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 3.1 or 3.2 above) or
(B) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
“Principal Trading Market” means the principal securities exchange or securities
market in the United States on which the securities are then traded.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trading Day” means any day on which the applicable securities are traded on the
Principal Trading Market; provided that “Trading Day” shall not include any day
on which the applicable securities are scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the applicable securities are
suspended from trading during the final hour of trading on such exchange or
market (or if such exchange or market does not designate in advance the closing
time of trading on such exchange or market, then during the hour ending at
4:00:00 p.m., New York time).
 
“Warrant Shares” shall mean the number of shares of the Company’s Common Stock
issuable upon exercise of this Warrant.
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
-5-

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.
 
 
 
QuantRx Biomedical Corporation
 
 
 
 
 
 
By:  
/s/ Shalom Hirschman
 
 
 
Shalom Hirschman
 
 
 
Chief Executive Officer
 

 
       

 
 
 
 
[Signature Page To Warrant]
 
 
-6-

 
 
 
 
Acknowledged and Agreed by the Holder:
 
 
RASHBI CAPITAL GROUP, LLC 
 
 
 
 
 
 
By:  
/s/ Mayer Goldberger
 
 
 
 
 
 
 
 
 

 



 
 



 
 
 
[Signature Page To Warrant]
 
 
 
-7-

 
FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)
 
To: QUANTRX BIOMEDICAL CORPORATION
 
The undersigned, the holder of a right to purchase shares of Common Stock of
QuantRx Biomedical Corporation (the “Company”) pursuant to that certain Warrant
to Purchase Common Stock of QuantRx Biomedical Corporation Number CSW-_____ (the
“Warrant”), dated as of ____________ hereby irrevocably elects to exercise the
purchase right represented by such Warrant for, and to purchase thereunder,
__________________________ (_________) shares of Common Stock of the Company and
(check one):
 
 
 ☐
herewith makes payment of ________________________ Dollars($__________) therefor
in cash;
 
 
 ☐
elects a “cashless exercise” in accordance with Section 1.2 of the Warrant.
 
 

The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof.
 
DATED: ________________
 
____________________________
 
 
By:                                                      

Name:                                                                 
Its:                                                       
 
-8-

 
 
ACKNOWLEDGMENT
 
 
To: HOLDER
 
 
The undersigned hereby acknowledges that as of the date hereof,
__________________ (___________) shares of Common Stock remain subject to the
right of purchase in favor of _____________ pursuant to that certain Warrant to
Purchase Common Stock of QuantRx Biomedical Corporation, number CSW-___ dated as
of ____________.
 
DATED: ________________
 
QuantRx Biomedical Corporation
 
By:                                                       
 
Name: 
 
Its:                                                       
 
 
 
-9-

 
Warrant Receipt
 
The undersigned, ___________________, does hereby acknowledge receipt of Warrant
Number CSW-___ dated, ________________, representing _____________ (________)
shares of the Common Stock Warrants of QuantRx Biomedical Corporation
 
IN WITNESS WHEREOF, the undersigned has executed this Receipt as of the date set
forth below.
 

 
 
Type: Common Stock Warrants
 
Warrant Number: CSW-___
 
Number of Shares:
 
 
 
 Name: _______________________

 
 
 
 Date:  _______________________
 
 

 
                   

 
 
-10-
